                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                        AT PADUCAH
                               CIVIL ACTION NO. 5:17-CV-150-TBR

ADAM B. SHOULTS,                                                                      PLAINTIFF

v.

RANDY WHITE, ET AL.,                                                              DEFENDANTS



                         MEMORANDUM OPINION AND ORDER

This matter is before the Court upon a motion for summary judgment by Defendant’s Randy White,

Troy Belt, Brendan English, Jesse Coombs, James Smith, and Michael Pillion (collectively

“Defendants”). Plaintiff Adam Shoults has not filed a response to the motion, and the time to do

so has passed. Defendant’s motion is ripe for review, and for the following reasons, it is

GRANTED IN PART, and DENIED IN PART.




                                        BACKGROUND

Plaintiff is an inmate at Green River Correctional Complex. (DN 23). Plaintiff initiated this action

on September 13, 2017, by filing a complaint against five KSP officials. On December 7, 2017,

the court conducted its first screening of the complaint and directed Plaintiff to file an amended

complaint to clarify in what capacities he sought to sue each Defendant and what claims he sought

to bring against each Defendant (DN 9). Plaintiff filed an amended complaint on January 8, 2018

(DN 10). On January 31, 2018, the Court conducted its second screening based upon a combined

reading of the original complaint and the amended complaint (DN 14). In its second screening, the

Court dismissed Plaintiff’s official-capacity claims for damages but allowed Plaintiffs official
capacity claims for injunctive relief to continue (DN 14 at 5). The Court was satisfied that Plaintiff

intended to sue Defendants White, Belt, English, and Coombs in their individual capacities for

failure to protect and retaliation and therefore allowed these claims to continue (DN 14 at 5).




In his complaints, Plaintiff alleges that the Defendants placed restraints on another inmate

incorrectly so that the inmate would be able to free himself of the restraints and attack Plaintiff

(DN 1 and 10). Furthermore, Plaintiff alleges that the Defendants’ actions were in retaliation for a

lawsuit that he had filed against the Defendants in Lyon County (DN 1 and 10). Plaintiff also

alleges that he was being kept in segregation by the Defendants in retaliation for the Lyon County

complaint (DN 1 and 10). Plaintiff seeks compensatory damages and injunctive relief in the form

of release from segregation.




                                      LEGAL STANDARD

Summary judgment is appropriate where “the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a).

In determining whether summary judgment is appropriate, a court must resolve all ambiguities and

draw all reasonable inferences against the moving party. See Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986).




“[N]ot every issue of fact or conflicting inference presents a genuine issue of material fact.” Street

v. J.C. Bradford & Co., 886 F.2d 1472, 1477 (6th Cir.1989). The test is whether the party bearing
the burden of proof has presented a jury question as to each element in the case. Hartsel v. Keys,

87 F.3d 795, 799 (6th Cir.1996). The plaintiff must present more than a mere scintilla of evidence

in support of his position; the plaintiff must present evidence on which the trier of fact could

reasonably find for the plaintiff. See id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-

52, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)). Mere speculation will not suffice to defeat a motion

for summary judgment: “the mere existence of a colorable factual dispute will not defeat a properly

supported motion for summary judgment. A genuine dispute between the parties on an issue of

material fact must exist to render summary judgment inappropriate.” Moinette v. Elec. Data Sys.

Corp., 90 F.3d 1173, 1177 (6th Cir.1996).




                                           DISCUSSION

   (a) Abandonment of Claims

Defendants argue that several of Plaintiff’s claims should be dismissed because, although Plaintiff

did raise them in his original complaint, he did not assert them in his amended complaint. The

Court will not dismiss any of these claims on the theory that Plaintiff has abandoned them. Instead,

the Court will engage in a combined reading of Plaintiff’s complaint and amended complaint to

determine whether defendant has established the absence of a dispute of material fact. A combined

reading of the complaints is consistent with the maxim that complaints filed by pro se parties are

to be liberally construed and is a regular practice in the Western District of Kentucky. See (DN

14); Daugherty v. K.S.P. Medical Department, et al, No. 5:17-CV-P41-TBR, 2017 WL 2910610

(W.D. Ky. 2017); Martinez v. Bolton, No. 3:17-CV-P265-DJH, 2017 WL 2989185 (W.D. Ky

2017); Downer v. Bolton, No. 3:17-CV-P341-CRS, 2017 WL 3485009 (W.D. Ky 2017).
Therefore, the Court exercises its discretion to read the Plaintiff’s complaint and amended

complaint together in deciding Defendant’s motion.




   (b) Failure to Exhaust Administrative Remedies

Defendants argue that they are entitled to judgement as a matter of law because Plaintiff has failed

to exhaust the administrative remedies that were available to him. The Court will grant the motion

for summary judgment on the segregation claims and all claims against Randy White, Troy Belt,

Jesse Coombs, James Smith, and Michael Pillion. The Prison Litigation Reform Act (PLRA) bars

a civil rights action challenging prison conditions until the prisoner exhausts “such administrative

remedies as are available.” 42 U.S.C. § 1997e(a); see also Jones v. Bock, 549 U.S. at 211, 127 S.

Ct. 910 (2007) (“There is no question that exhaustion is mandatory under the PLRA and that

unexhausted claims cannot be brought in court”). “[T]he PLRA’s exhaustion requirement applies

to all inmate suits about prison life, whether they involve general circumstances or particular

episodes, and whether the allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S.

516, 532 (2002).




In order to exhaust administrative remedies, prisoners must complete the administrative review

process in accordance with the deadlines and other applicable procedural rules established by state

law. Jones v. Bock, 549 U.S. 199, 218-19, 127 S. Ct. 910. (2007) “Proper exhaustion demands

compliance with an agency's deadlines and other critical procedural rules.” Woodford v. Ngo, 548

U.S. 81, 90, 126 S. Ct. 2378, 165 L.Ed.2d 368 (2006). Importantly, however, “failure to exhaust

administrative remedies under the PLRA is an affirmative defense that must be established by the
defendants.” Napier v. Laurel Cty. Ky., 636 F.3d 218, 225 (6th Cir. 2011) (citing Jones, 549 U.S.

at 204, 127 S. Ct. 910 (2007)). “Summary judgment is appropriate only if defendants establish the

absence of a ‘genuine dispute as to any material fact’ regarding non-exhaustion.” Risher v. Lappin

639 F.3d 236, 240 (6th Cir. 2011) (citing Fed. R. Civ. P. 56(a)).




In this case, Plaintiff did not file a grievance stating that he was placed in segregation for any

protected conduct in 2016 or 2017. (DN 21-1). Because Plaintiff did not file a grievance regarding

the segregation, Plaintiff failed to comply with Corrections Policy & Procedure (“CPP”)

14.6(II)(J)(1) and therefore has failed to exhaust the administrative remedies available to him.

Defendant has established the absence of a genuine dispute of material fact regarding non-

exhaustion and therefore Defendants’ motion for summary judgment for failure to exhaust

administrative remedies is GRANTED as to Plaintiff’s claim that he was kept in segregation in

retaliation for engaging in protected conduct.




Plaintiff did, however, file a grievance related to the alleged attack. (DN 1-2). But the only

Defendant that Plaintiff names in his grievance is English. (Id.; DN 21-1). The CPP requires the

grievant to “include all aspects of the issue and identify all individuals in the “Brief Statement of

the Problem” section. (DN 21-2 at 8) (emphasis added). Failing to name White, Belt, Coombs,

Smith, and Pillion in the grievance has prevented them from addressing any potential claims

against them within the appropriate administrative process. See Brock v. Wright, No. 4:15-CV-

P65-JHM, 2017 WL 812467, *6-7 (W.D. Ky Mar. 1, 2017). Plaintiff’s failure to include the names

of all Defendants except for English in his grievance has denied the Defendants of the notice the
CPP intends to provide for administrative resolution. Id. at *7. Because Defendants have

established the absence of a genuine dispute of material fact regarding Plaintiff’s failure to name

Randy White, Troy Belt, Jesse Coombs, James Smith, and Michael Pillion in his grievance, the

Defendants’ motion for summary judgment of all claims involving the defendants who are not

named in the grievance is GRANTED.




      (c) Retaliation

Because the Court is dismissing all claims against White, Belt, Coombs, Smith, and Pillion for

failure to exhaust administrative remedies, the Court will only address Plaintiff’s retaliation claim

as it applies to English.




“In a retaliation claim . . . the harm suffered is the adverse consequences which flow from the

inmate’s constitutionally protected action. Instead of being denied access to the courts, the prisoner

is penalized for actually exercising that right.” Thaddeus-X v. Blatter, 174 F.3d 378, 394 (6th Cir.

1999) (en banc) (emphasis in original).

         A retaliation claim essentially entails three elements: (1) the plaintiff engaged in
         protected conduct; (2) an adverse action was taken against the plaintiff that would
         deter a person of ordinary firmness from continuing to engage in that conduct; and
         (3) there is a causal connection between elements one and two—that is, the adverse
         action was motivated at least in part by the plaintiff’s protected conduct.
Id.
Plaintiff claims that the reason English improperly restrained inmate Casey was in retaliation for

a lawsuit that Plaintiff filed in “Lyon County Courthouse” against “warden – Randy White, LT.

Terry Peede, Deputy warden – steven ford, Unit Administrator Troy Belt, unit Administrator

Michael Spindler, sgt. Jesse coombs, LT. SAmantha Paris, and Tonya Gray.” (DN 1 at 4). English

argues that because he is not named in the Lyon County lawsuit, that Plaintiff has failed to allege

any retaliatory motive. (DN 21 at 15). In other words, English suggests that it is necessary for him

to have been named in the Lyon County lawsuit to have retaliatory motive. But it is also possible

that English may have improperly restrained Casey in retaliation for Plaintiff’s lawsuit against his

co-workers. It is not necessary to be named in a lawsuit or grievance to satisfy the retaliatory

motive requirement. All that is required for a retaliation claim is that English engaged in an adverse

action against Plaintiff that is motivated at least in part by the Plaintiff’s protected conduct.




In this case, however, Plaintiff has failed to assert any facts related to the causation element. The

Sixth Circuit has held that where a plaintiff “did not plead any facts, as opposed to unsupported

conclusions, connecting the misconduct charge with his grievance,” the “retaliation claims were

properly dismissed for lack of causal connection.” Alexander v. Vittitow, No. 17-1075, 2017 WL

7050641, at *4 (6th Cir. Nov. 9, 2017). In his complaint, Plaintiff Shoults merely asserts that

English’s actions were retaliatory in nature but does not offer a fact to support that conclusion.




In some instances, the temporal proximity between protected conduct and the adverse action is

“enough to constitute evidence of a causal connection for the purposes of satisfying a prima facie

case of retaliation” but only if “an adverse. . . action occurs very close in time after” the defendant
learns of the protected activity. Mickey v. Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir.

2008). The Sixth Circuit has held that a temporal proximity of “two to five months” between

protected conduct and adverse action is insufficient to satisfy the causation element on its own.

Hafford v. Seidner, 183 F.3d 506, 515 (6th Cir. 1999). In this case, Plaintiff asserts that he engaged

in the protected conduct of filing the Lyon County lawsuit on May 11, 2017 and that he was

attacked by Casey on August 2, 2017. (DN10 at 3; DN 1 at 4). Therefore, there were approximately

three months between Plaintiff’s protected conduct and the alleged adverse action. This temporal

proximity, on its own, is insufficient to create a genuine dispute of material fact regarding the

causation element of Plaintiff’s retaliation claim. Because Plaintiff has failed to allege any facts to

prove the causation element and because the temporal proximity between the Plaintiff’s protected

conduct and the adverse action is tenuous, English’s motion for summary judgment is GRANTED

regarding Plaintiff’s retaliation claim.




   (d) Failure to Protect




Because the Court is dismissing all claims against White, Belt, Coombs, Smith, and Pillion for

failure to exhaust administrative remedies, the Court will only address Plaintiff’s failure to protect

claim as it applies to English.




The Eighth Amendment imposes a duty on corrections officers to take reasonable measures “to

protect prisoners from violence at the hands of other prisoners.” Farmer v. Brennan, 511 U.S. 825,

832 (1994) (citation omitted). However, not “every injury suffered by one prisoner at the hands of
another . . . translates into constitutional liability for prison officials responsible for the victim's

safety.” Id. at 834. Rather, to maintain an Eighth Amendment claim based on a failure to prevent

harm, an inmate must allege both an objective and subjective component. Id. With regard to the

objective component, the plaintiff “must show that he [was] incarcerated under conditions posing

a substantial risk of serious harm.” Id. The subjective component requires the plaintiff to allege

that the defendant acted with “deliberate indifference” to that risk. Id. “Deliberate indifference is

a state of mind akin to criminal recklessness: the official must both be aware of the facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference.” Hamilton v. Eleby, 341 Fed.Appx. 168, 171 (6th Cir. 2009) (internal quotation

marks and citations omitted).




English argues that Plaintiff has failed to set forth facts that are sufficient to allege both the

objective and subjective components of the failure to protect claim. (DN 21 at 12-13). However,

English has failed to meet his burden of proving that there is no genuine dispute of material fact.

In his complaint, Plaintiff alleges that English “set up an inmate to get physical with [Plaintiff].”

(DN 10). Also, Plaintiff alleges that English knew where Plaintiff would be at the time of the attack

and that English improperly applied the restraints “to cause [Plaintiff] great Danger.” (DN 1-2).

Finally, Plaintiff claims that inmate Casey “was not placed in his restraints currently AND WAZ

giving the go and hit [Plaintiff] several times with a closed fist.” (DN 10) (emphasis added).




Reading the above facts in the light most favorable to the non-movant, there is a genuine dispute

of material fact regarding both the subjective and objective components of the failure to protect
claim. First, there is a dispute regarding the objective component because Plaintiff claims English

purposefully placed inmate Casey in his restraints in a manner that would allow Casey to escape

and attack Plaintiff. Second, there is a dispute regarding the subjective component because Plaintiff

claims that the whole incident was set up by English to put Plaintiff into harm’s way and

specifically that Casey “WAZ giving the go” to attack Plaintiff by English at the time the restraints

were placed on Casey. (DN 10 at 4). Therefore, Plaintiff has alleged that English knew of the

danger, and that English acted at least with deliberate indifference. Because English has failed to

meet his burden under the summary judgment standard of proving that there is no genuine issue

of material fact regarding the failure to protect claim, English’s motion for summary judgment is

DENIED in part.

                                         CONCLUSION

For the foregoing reasons IT IS HEREBY ORDERED: Defendants’ Motion for Summary

Judgment (DN 21), is GRANTED IN PART and DENIED IN PART.

       All of Plaintiff’s claims against Randy White, Troy Belt, Jesse Coombs, James Smith,

and Michael Pillion are DISMISSED WITH PREJUDICE.

       Plaintiff’s Retaliation claim against Brendan English is DISMISSED WITH

PREJUDICE.

       Only Plaintiff’s claim against Brendan English for Failure to Protect shall be allowed to

proceed.
       This matter is scheduled for a telephonic scheduling conference on October 16, 2018 at

10:00 AM (CT). The conference will be held telephonically. Counsel and plaintiff must call 1-

877-848-7030 then give the Access Code 2523122 and #, then when prompted press # again

to join the call. (Docket #22 granted)

IT IS SO ORDERED.




cc: Counsel of Record

cc:                                                     October 1, 2018



Adam Shoults # 247641
Green River Correctional Complex
1200 River Road
Central City, KY 42330
